PER CURIAM:
William Hardy, III, appeals the district court’s orders denying his “Petition for a Writ of Audita Querela” and his motion to reconsider. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Hardy, No. 2:00-cr-00069-RAJ-l (E.D. Va. Jan. 30, 2009 & Feb. 23, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.